Citation Nr: 1202834	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-00 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to February 9, 1995, for the grant of service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1981 to December 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2011, the Veteran testified before the undersigned Veterans Law Judge in Travel Board hearing.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  The November 1996 rating decision that established an effective date of February 9, 1995 for the Veteran's acquired psychiatric disorder is final.  

2.  In January 2004, the Veteran alleged that the November 1996 rating decision contained clear and unmistakable error regarding the assignment of that effective date, however, because the Veteran did not timely file a substantive appeal following the issuance of the April 2006 Statement of the Case, the August 2004 rating decision became final and the issue of clear and unmistakable error is not currently before the Board on appeal.  

3.  The current claim was received in February 2007.


CONCLUSION OF LAW

The Veteran's claim for an effective date prior to February 9, 2995 for service connection for an acquired psychiatric disorder has no legal merit.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.400, 20.200 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

In this case, the Veteran was provided with a letter in March 2007 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of her claim.  The Board concludes that the duty to notify has been met. 

The Board further concludes that the duty to assist has also been met.  Although there is evidence that the Veteran has received disability and/or supplemental security income from the Social Security Administration (SSA) since 1993 for a psychiatric condition, and it does not appear that the associated SSA records have been requested or associated with the claims file, the Board concludes that obtaining such records is not necessary in this case.  Specifically, it appears that all VA and private treatment records dated in 1994, the time during which the Veteran asserts that she may have filed a claim or an appeal concerning service connection for an acquired psychiatric disorder, are of record.  In addition, the Veteran's service treatment and personnel records, private and VA treatment records, as well as lay statements and testimony have been obtained.  Accordingly, there is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.  Finally, this matter turns on the law, not the facts, given the decision of the Court as is discussed below.

Analysis

The Veteran argues that she is entitled to an effective date prior to February 9, 1995, for service connection for an acquired psychiatric disorder.  Her specific contentions include that she may have filed a claim for service connection for an acquired psychiatric disorder or an appeal to the April 1993 rating decision that denied service connection for an acquired psychiatric disorder, that she filed an initial claim for service connection for an acquired psychiatric disorder which was denied in December 1990 and was later determined to be service connected, that she did not file an appeal to the March 1993 denial of service connection due to her inability to do so as a result of her service-connected acquired psychiatric disorders, because she did not know how to appeal, and that her representative at the time of the November 1996 rating decision advised her not to appeal that decision.   

The record shows that entitlement to service connection for an acquired psychiatric disorder was established in a November 1996 Decision Review Officer rating decision, effective from February 9, 1995, the date of her claim to reopen.  She received notice of that rating decision along with her appellate rights in a January 1997 letter.  

In January 2004, after filing a July 1999 claim for an increased rating for her then service-connected acquired psychiatric disorder, and seven years after the assignment of the February 9, 1995 effective date for service connection for an acquired psychiatric disorder was assigned, the Veteran submitted a claim for entitlement to an effective date prior to February 9, 1995 for the grant of service connection for an acquired disorder, and it appears that she attempted to allege clear and unmistakable error at that time.  Those claims were denied in an August 2004 rating decision.  Although the Veteran submitted a Notice of Disagreement to the August 2004 rating decision in December 2004, following a May 2005 personal hearing with a Decision Review Officer, a Statement of the Case was issued in April 2006.  Thereafter, the Veteran never submitted a Substantive Appeal of those issues.  Therefore, the August 2004 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 20.200.

The Veteran's current claim for an earlier effective date prior to February 9, 1995 for service connection for an acquired psychiatric disorder was received in February 2007.  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.  

However, the United States Court of Appeals for Veterans Claims (Court) has held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error.  The Court notes that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006). 

The Board finds that the current request for an earlier effective date is the type of free standing claim prohibited by Rudd.  Although the Veteran claims that she may have initiated a new claim or an appeal following the March 1993 denial of service connection for an acquired psychiatric disorder while receiving inpatient treatment in 1994, there is no evidence to corroborate such assertions in the associated VA and private treatment records during that time.  In addition, although the Veteran submitted a notice of disagreement to the August 2004 rating decision that denied her claims of clear and unmistakable error and an earlier effective date, she never completed her appeal by submitting a Substantive Appeal.  Therefore, the August 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).  The Veteran has not alleged clear and unmistakable error concerning the issue currently on appeal.  Therefore, the Veteran's appeal does not present a basis for which relief may be granted, and has no legal merit.  As the disposition of this claim is based on law and not the facts of this case, the claim must be dismissed based on lack of entitlement under the law.


ORDER

The appeal for an effective date prior to February 9, 1995, for entitlement to service connection for an acquired psychiatric disorder, is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


